DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4/21/2020 and 8/12/2020, have been considered by the examiner and made of record in the application file.

Claim Objections
Claim 12 is objected to because of the following informalities:  Line 1 includes “wherein wherein” which requires correction to “wherein”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 (dependent upon claim 1), claim 13 (dependent upon claim 8), and claim 19 (dependent upon claim 15) of U.S. Patent No. 10,652,163 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in U.S. Patent No. 10,652,163 B2 with obvious wording variations. Take an example of comparing claim 1 of pending application 16/854212 and claim 6 (dependent upon claim 1) of U.S. Patent No. 10,652,163 B2. 
Pending Application 16/854212 claim 1
U.S. Patent No. 10,652,163 B2 claim 6 (dependent upon claim 1)
A method comprising:
Comparable to claim 1 limitation:
A method comprising: 
receiving an enqueue request to push a data packet to a master linked list;
Comparable to claim 6 limitation:
receiving a first enqueue request to push a first data packet to the master linked list;
enqueueing the data packet to a first listlet of a plurality of listlets;
Comparable to claim 6 limitation:
enqueueing the first data packet to the second listlet from the plurality of listlets;
determining, from the master linked list tail identifier, that the first listlet includes the tail of the master linked list;
Comparable to claim 6 limitation:
determining, from a tail identifier of the master linked list, that a second listlet includes a tail of the master linked list;
setting a next listlet identifier of a tail node of the second listlet to identify the first listlet;
Comparable to claim 6 limitation:
setting a next listlet identifier of a tail node of the first listlet to identify the second listlet;
updating the tail identifier of the master linked list from identifying the second listlet to identifying the first listlet.
Comparable to claim 6 limitation:
updating the master linked list tail identifier to identify the second listlet instead of the first listlet.
Pending Application 16/854212 claim 2
U.S. Patent No. 10,652,163 B2 claim 6 (dependent upon claim 1)
receiving a dequeue request to pop a second data packet from the master linked list;
Comparable to claim 1 limitation:
receiving, by a computer processor, a first dequeue request to pop one of a plurality of data packets from a master linked list
accessing, via a cache, a head identifier of the master linked list;
Comparable to claim 1 limitation:
accessing, via a cache, a master linked list head identifier;
determining from the head identifier of the master linked list that the first listlet includes a head of the master linked list, the head stored in the cache;
Comparable to claim 1 limitation:
determining, by the computer processor, from the master linked list head identifier that a first listlet of the plurality of listlets includes a head of the master linked list, the head stored in the cache;
dequeueing a first head node from the first listlet;
Comparable to claim 1 limitation:
dequeueing, by the computer processor, a first head node from the first listlet
updating the head identifier of the master linked list from identifying the first listlet to identifying the second listlet.
Comparable to claim 1 limitation:
updating, by the computer processor, the master linked list head identifier, the updating determined from the first next listlet identifier such that, after being updated, the master linked list head identifier identifies the second listlet.
Pending Application 16/854212 claim 3
U.S. Patent No. 10,652,163 B2 claim 6 (dependent upon claim 1)
wherein the cache stores heads and tails of the plurality of listlets, the head identifier of the master linked list, and the tail identifier of the master linked list.
Comparable to claim 1 limitation:
wherein, the cache stores heads and tails of the plurality of listlets, the master linked list head identifier, and a master linked list tail identifier.
Pending Application 16/854212 claim 4
U.S. Patent No. 10,652,163 B2 claim 6 (dependent upon claim 1)
wherein the master linked list is stored via a plurality of memory banks.
Comparable to claim 1 limitation:
a master linked list stored via a plurality of memory banks
Pending Application 16/854212 claim 5
U.S. Patent No. 10,652,163 B2 claim 6 (dependent upon claim 1)
wherein the first head node includes a pointer to another node of the first listlet.
Comparable to claim 1 limitation:
the first head node includes: a first next node pointer to a next node of the first listlet
Pending Application 16/854212 claim 6
U.S. Patent No. 10,652,163 B2 claim 6 (dependent upon claim 1)
wherein the master linked list is formed by the plurality of listlets.
Comparable to claim 1 limitation:
the master linked list formed by a plurality of listlets;
Pending Application 16/854212 claim 7
U.S. Patent No. 10,652,163 B2 claim 6 (dependent upon claim 1)
wherein the first head node includes another listlet identifier that identifies another one of the plurality of listlets that includes a new head of the master linked list.
Comparable to claim 1 limitation:
the first head node includes: a first next listlet identifier that identifies a second listlet of the plurality of listlets that includes a new head of the master linked list;


Pending Application 16/854212 claim 8
U.S. Patent No. 10,652,163 B2 claim 13 (dependent upon claim 8)
A system comprising:
Comparable to claim 8 limitation:
A system comprising:
a processor;
Comparable to claim 1 limitation:
a computer processor;
a memory storing instructions that, when executed, cause the computer processor to:
Comparable to claim 8 limitation:
a memory storing instructions that, when executed, cause the computer processor to:
receive an enqueue request to push a data packet to a master linked list;
Comparable to claim 13 limitation:
receive a first enqueue request to push a first data packet to the master linked list;
enqueue the data packet to a first listlet of a plurality of listlets;
Comparable to claim 13 limitation:
enqueue the first data packet to the second listlet from the plurality of listlets;
determine, from a tail identifier of the master linked list, that a second listlet includes a tail of the master linked list;
Comparable to claim 13 limitation:
determine, from the master linked list tail identifier, that the first listlet includes the tail of the master linked list;
set a next listlet identifier of a tail node of the second listlet to identify the first listlet;
Comparable to claim 13 limitation:
set a next listlet identifier of a tail node of the first listlet to identify the second listlet;
update the tail identifier of the master linked list from identifying the second listlet to identifying the first listlet.
Comparable to claim 13 limitation:
update the master linked list tail identifier to identify the second listlet instead of the first listlet.
Pending Application 16/854212 claim 9
U.S. Patent No. 10,652,163 B2 claim 13 (dependent upon claim 8)
receive a dequeue request to pop another data packet from the master linked list;
Comparable to claim 8 limitation:
receive a first dequeue request to pop one of a plurality of data packets from a master linked list
access, via a cache, a head identifier of the master linked list;
Comparable to claim 8 limitation:
determine from a master linked list head identifier,
the cache stores the master linked list head identifier,
determine from the head identifier of the master linked list that the first listlet includes a head of the master linked list, the head stored in the cache;
Comparable to claim 8 limitation:
determine from a master linked list head identifier that a first listlet of the plurality of listslets includes a head of the master linked list, the head stored in the cache;
dequeue a first head node from the first listlet;
Comparable to claim 8 limitation:
dequeue a first head node from the first listlet,
update the head identifier of the master linked list from identifying the first listlet to identifying the second listlet instead.
Comparable to claim 8 limitation:
update the master linked list head identifier, the update determined from the first next listlet identifier such that, after being updated, the master linked list head identifier identifies the second listlet instead of the first listlet
Pending Application 16/854212 claim 10
U.S. Patent No. 10,652,163 B2 claim 13 (dependent upon claim 8)
wherein the cache stores heads and tails of the plurality of listlets, the head identifier of the master linked list, and the tail identifier of the master linked list.
Comparable to claim 8 limitation:
wherein, the cache stores a plurality of heads and a plurality of tails of the plurality of listlets, the master linked list head identifier, and a master linked list tail identifier.
Pending Application 16/854212 claim 11
U.S. Patent No. 10,652,163 B2 claim 13 (dependent upon claim 8)
wherein the master linked list is stored via a plurality of memory banks.
Comparable to claim 8 limitation:
a master linked list stored via a plurality of memory banks
Pending Application 16/854212 claim 12
U.S. Patent No. 10,652,163 B2 claim 13 (dependent upon claim 8)
wherein the first head node includes a pointer to another node of the first listlet.
Comparable to claim 8 limitation:
the first head node includes: a first next node pointer to a next node of the first listlet,
Pending Application 16/854212 claim 13
U.S. Patent No. 10,652,163 B2 claim 13 (dependent upon claim 8)
wherein the master linked list is formed by the plurality of listlets.
Comparable to claim 8 limitation:
the master linked list formed by a plurality of listlets;
Pending Application 16/854212 claim 14
U.S. Patent No. 10,652,163 B2 claim 13 (dependent upon claim 8)
wherein the first head node includes another listlet identifier that identifies another one of the plurality of listlets that includes a new head of the master linked list.
Comparable to claim 8 limitation:
the master linked list formed by a plurality of listlets; the first head node includes: a first next listlet identifier that identifies a second listlet that includes a new head of the master linked list; 


Pending Application 16/854212 claim 15
U.S. Patent No. 10,652,163 B2 claim 19 (dependent upon claim 15)
At least one non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to:
Comparable to claim 15 limitation:
A non-transitory computer-readable medium storing instructions that, when executed by a computer processor, cause the computer processor to:
receive an enqueue request to push a data packet to a master linked list;
Comparable to claim 19 limitation:
receive a first enqueue request to push a first data packet to the master linked list;
enqueue the data packet to a first listlet of a plurality of listlets;
Comparable to claim 15 limitation:
the master linked list formed by a plurality of linked lists;
Comparable to claim 19 limitation:
enqueue the first data packet to the second linked list;
determine, from a tail identifier of the master linked list, that a second listlet includes a tail of the master linked list;
Comparable to claim 19 limitation:
determine, from the master linked list tail identifier, that the first linked list includes the tail of the master linked list;
set a next listlet identifier of a tail node of the second listlet to identify the first listlet;
Comparable to claim 19 limitation:
set a next linked list identifier of a tail node of the first linked list to identify the second linked list;
update the tail identifier of the master linked list from identifying the second listlet to identifying the first listlet.
Comparable to claim 19 limitation:
update the master linked list tail identifier to identify the second linked list instead of the first linked list.
Pending Application 16/854212 claim 17
U.S. Patent No. 10,652,163 B2 claim 19 (dependent upon claim 15)
wherein the cache stores heads and tails of the plurality of listlets, the head identifier of the master linked list, and the tail identifier of the master linked list.
Comparable to claim 15 limitation:
wherein, the cache stores a plurality of heads and a plurality of tails of the plurality of linked lists, the master linked list head identifier, and a master linked list tail identifier.
Pending Application 16/854212 claim 18
U.S. Patent No. 10,652,163 B2 claim 19 (dependent upon claim 15)
wherein the master linked list is stored via a plurality of memory banks.
Comparable to claim 15 limitation:
a master linked list stored via a plurality of memory banks,
Pending Application 16/854212 claim 19
U.S. Patent No. 10,652,163 B2 claim 19 (dependent upon claim 15)
wherein the master linked list is formed by the plurality of listlets.
Comparable to claim 15 limitation:
the master linked list formed by a plurality of linked lists;
Pending Application 16/854212 claim 20
U.S. Patent No. 10,652,163 B2 claim 19 (dependent upon claim 15)
wherein the first head node includes another listlet identifier that identifies another one of the plurality of listlets that includes a new head of the master linked list.
Comparable to claim 15 limitation:
the master linked list formed by a plurality of linked lists;
the first head node includes: a first next linked list identifier that identifies a second linked list that includes a new head of the master linked list;


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figueira (US 2006/0031643 A1, made of record in the IDS of 4/21/2020) hereinafter Figueira, in view of Zhou et al. (US 8442063 B1, made of record in the IDS of 4/21/2020) hereinafter Zhou.
	Regarding claim 1, Figueira teaches a method comprising: receiving an enqueue request to push a data packet to a master linked list (enqueue operation issued and enqueue operation saves frame in First-In-First-Out (FIFO); para. 33 and para. 35-36); enqueueing the data packet to a first listlet of a plurality of listlets (implementing FIFO using interleaved linked lists (n linked lists of linked_list_0 to linked_list_n-1) to enqueue to particular linked list (first listlet); para. 07 and para. 56 and Figs. 8-9).
	Figueira does not explicitly disclose determining, from a tail identifier of the master linked list, that a second listlet includes a tail of the master linked list, setting a next listlet identifier of a tail node of the second listlet to identify the first listlet; and updating the tail identifier of the master linked list from identifying the second listlet to identifying the first listlet.
	However, in the same field of endeavor, Zhou teaches determining, from a tail identifier of the master linked list (tail type 102 (identifier) of hybrid queue 100 (master linked list) and hybrid queue includes subqueues; Col. 5 lines 34-40 and Fig. 1), that a second listlet includes a tail of the master linked list (tail type identifies last addition (tail) to hybrid queue as subqueue 104 (second listlet); Col. 6 lines 1-5); setting a next listlet identifier (interleave indicator 121; Fig. 1) of a tail node of the second listlet to identify the first listlet (interleave indicator 121 of subsequent queue entry 118 (tail node) of subqueue 104 (second listlet) changed to 1 to identify subqueue 103 (first listlet); Col. 7 lines 23-24 and Col. 7 lines 34-36 and Fig. 1); and updating the tail identifier of the master linked list from identifying the second listlet to identifying the first listlet (tail type 102 assigned to 1 (identifying second listlet) and changed to 0 (identifying first listlet); Col. 6 line 65 - Col. 7 line 1 and Col. 7 line 38 and Fig. 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zhou to the system of Figueira, where Figueira's sharing of memory for interleaving linked list (para. 06-07) along with Zhou's hybrid queue of subqueues (Col. 2 lines 27-54) improves the system by improving efficiency and scalability in the use of memory.

	Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 1, including a system comprising: a processor and a memory storing instructions (system implemented in processor and memory including software; para. 07 and para. 65-66: Figueira).

	Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 1, including at least one non-transitory computer-readable medium storing instructions, executed by a processor (system implemented in processor and memory/medium including software; para. 07 and para. 65-66: Figueira).

Claim(s) 2-7, 9-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figueira in view of Zhou, and further in view of Iyer et al. (US 2005/0240745 A1, made of record in the IDS of 4/21/2020) hereinafter Iyer.
	Regarding claim 2, the combination of Figueira and Zhou teaches the limitation of previous claim 1.
	 Figueira further teaches receiving a dequeue request to pop a second data packet from the master linked list (dequeue operation issued and dequeue operation causes frame to be read from FIFO; para. 35 and para. 37); accessing, via a cache, a head identifier of the master linked list (next_dequeue implemented in register (cache) and read during dequeue operation of FIFO; para. 54); determining from the head identifier of the master linked list that the first listlet includes a head of the master linked list (next_dequeue points to linked list 0 (first listlet); para. 55, FIFO serves first/oldest frame (head) first; para. 29); dequeueing a first head node from the first listlet (read operation is performed on that linked list (first listlet) pointed to by next_dequeue and next_dequeue updated to point to next linked list (dequeueing); para. 55); and updating the head identifier of the master linked list from identifying the first listlet to identifying the second listlet (next_dequeue updated to point to next linked list; para. 55).
	The combination of Figueira and Zhou does not explicitly disclose the head stored in the cache.
	However, in the same field of endeavor, Iyer teaches the head stored in the cache (queue head 190 stored in high-speed memory 160 (cache); para. 394 and Fig. 5B).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Iyer to the modified system of Figueira and Zhou, where Figueira and Zhou's modified system along with Iyer's use of high-speed and commodity memory (para. 07 and para. 11 and para. 392-394) reduces costs of the system by reducing amount of high-speed memory while still providing high-speed access to queue head/tail.
	Regarding claim 3, the combination of Figueira, Zhou, and Iyer teaches the limitation of previous claim 2.
	Figueira further teaches wherein the cache stores the head identifier of the master linked list (next_dequeue implemented in register (cache); para. 54).
	The combination of Figueira and Zhou does not explicitly disclose the cache stores heads and tails of the plurality of listlets, and the tail identifier of the master linked list.
	However, in the same field of endeavor, Iyer teaches the cache stores heads and tails of the plurality of listlets (Fig. 5B showing heads and tails in high-speed memory), and the tail identifier of the master linked list (tail pointer management implemented in high speed memory; para. 431-433).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Iyer to the modified system of Figueira and Zhou, where Figueira and Zhou's modified system along with Iyer's use of high-speed and commodity memory (para. 07 and para. 11 and para. 392-394) reduces costs of the system by reducing amount of high-speed memory while still providing high-speed access to queue head/tail.
	Regarding claim 4, the combination of Figueira, Zhou, and Iyer teaches the limitation of previous claim 2.
	Figueira further teaches wherein the master linked list is stored via a plurality of memory banks (FIFO memory composed of multiple banks; para. 32).
	Regarding claim 5, the combination of Figueira, Zhou, and Iyer teaches the limitation of previous claim 2.
	Figueira further teaches wherein the first head node includes a pointer to another node of the first listlet (sequence of linked lists is in any desired sequence; para. 55-57, Figs. 6A-6B, 7A-7B, 8-9 showing linked list elements having pointer to another node in same linked list).
	Regarding claim 6, the combination of Figueira, Zhou, and Iyer teaches the limitation of previous claim 2.
	Figueira further teaches wherein the master linked list is formed by the plurality of listlets (implementing FIFO using interleaved linked lists (plurality of listlets); para. 07 and para. 56 and Figs. 8-9).
	Regarding claim 7, the combination of Figueira, Zhou, and Iyer teaches the limitation of previous claim 2.
	Iyer further teaches wherein the first head node (when descriptor 106 is processed (when descriptor 106 is first head node); Col. 8 lines 40-42, Fig. 1 showing descriptor 106 is on one subqueue 103) includes another listlet identifier that identifies another one of the plurality of listlets (descriptor 106 having interleave indicator 111 having value of 1 indicates next departure (head node) is in other subqueue 104; Col. 5 lines 13-16 and Col. 8 lines 40-45 and Fig. 1) that includes a new head of the master linked list (next departure is entry 118 (new head of master linked list) is in other subqueue 104; Col. 5 lines 13-16 and Col. 8 lines 46-54 and Fig. 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Iyer to the modified system of Figueira, Zhou, and Iyer, where Figueira, Zhou, and Iyer's modified system along with Iyer's use of high-speed and commodity memory (para. 07 and para. 11 and para. 392-394) reduces costs of the system by reducing amount of high-speed memory while still providing high-speed access to queue head/tail.

	Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 2.
	Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 3.
	Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 4.
	Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 5.
	Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 6.
	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 7.

	Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 2.
	Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 3.
	Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 4.
	Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 6.
	Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Ni (US 2002/0124149 A1) discloses efficient optimization algorithm in memory utilization for network applications.	Pal et al. (US 2007/0121499 A1) discloses a method of and system for physically distributed, logically shared, and data slice-synchronized shared memory switching.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE L PEREZ whose telephone number is (571)270-7348. The examiner can normally be reached M-F 11 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.L.P./Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474